Citation Nr: 1611781	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  08-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for depression, to include as secondary to service-connected orthopedic disabilities. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture.

3.  Entitlement to a compensable disability rating for residuals of a fracture of the right 5th metacarpal.

4.  Entitlement to a compensable disability rating for residuals of a fracture of the right middle finger.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1981 and from December 1981 to February 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2005 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and Atlanta, Georgia.  The claims are currently under the jurisdiction of the VA RO in Atlanta, Georgia.  The Board remanded the TDIU claim in May 2011 and June 2012.  

The issues of entitlement to increased ratings for the left shoulder scars and the right knee have been raised by the record in a September 2012 statement and clarified in a March 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.




REMAND

The earlier Board decisions had remanded the TDIU as being inextricably intertwined with increased rating claims that have been finally decided.  The AOJ adjudicated the TDIU issue in a July 2012 supplemental statement of the case.  Later that month, the Veteran submitted a VA Form 9, which was not required, and indicated that he wished to attend a video conference hearing on the TDIU claim.  

The AOJ issued a decision in April 2012 on the claims pertaining to depression, left wrist, right 5th metacarpal, and right middle finger.  Following receipt of a notice of disagreement and promulgation of a statement of the case, the Veteran submitted a VA Form 9 in January 2014 with regard to those claims.  He again indicated that he wished to attend a video conference hearing for these claims.  

The Veteran has not received or been scheduled for the requested video conference hearing.  

Due process concerns thus require that these claims be remanded to the RO for the scheduling of a hearing before the Board.  38 C.F.R. §§ 20.700(a), 20.703, 20.1304(a) (2015).  The claims are remanded to the AOJ so that it may schedule a video conference hearing and send notice of the hearing to the Veteran and his attorney.  As the Veteran previously testified at a hearing before the undersigned where he discussed his employability, the RO should attempt to schedule his new hearing before the undersigned as well.

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a video conference hearing before a member of the Board for the depression, left wrist, right 5th metacarpal, right middle finger, and TDIU claims.  The RO must notify the Veteran and his attorney of the date and time of the scheduled hearing in accordance with 38 C.F.R. § 20.704(b) (2015).  This notification must be documented in the claims file.  After the hearing has been held, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims folder should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2015).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


